Case 1:21-cv-20942-JLK Document 1 Entered on FLSD Docket 03/10/2021 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO.: 1:21-CV-20942

 ANN JOHNSON,

         Plaintiff,

 vs.

 ROYAL CARIBBEAN CRUISES LTD.,

       Defendant.
 ______________________________/

                                             COMPLAINT

         Plaintiff, Ann Johnson, brings this action to address the conduct by Defendant, Royal

 Caribbean Cruises LTD., as follows:

                                 Parties, Jurisdiction, and Venue

         1.      Plaintiff, Ann Johnson (“Ms. Johnson”), was and is a resident of Miami-Dade

 County, at all times material, and he is sui juris.

         2.      Defendant, Royal Caribbean Cruises LTD. (“RCC”), is a for-profit

 Liberian company and it is sui juris.

         3.      RCC maintains its principal place of business in Miami, it makes all operational

 decisions in Miami, and it employed Ms. Johnson in Miami.

         4.      This Court has original jurisdiction over Ms. Johnson’s claims that arise under

 federal law pursuant to 28 U.S.C. §1331 and 42 U.S.C. §12101, et seq., and supplemental / pendent

 jurisdiction over her related state law claim(s) pursuant to 28 U.S.C. §1367.

         5.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because RCC is located within
                                                       1

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:21-cv-20942-JLK Document 1 Entered on FLSD Docket 03/10/2021 Page 2 of 9




 this District and because most of the actions complained of occurred within this District.

                                        Background Facts

          6.     RCC hired Ms. Johnson to work for it as a Senior Financial Analyst.

          7.     Ms. Johnson suffered a work-related injury at a mandatory team-building event on

 or about April 24, 2019.

          8.     Ms. Johnson underwent knee surgery on June 12, 2019.

          9.     Ms. Johnsons surgeon completed a “medical certification” in which he indicated

 that she would not be able to return to work before July 22, 2019 because of a “serious medical

 condition”.

          10.    Ms. Johnson’s surgeon outlined her treatment regimen to include prescription

 medications, physical therapy for 3 times a week for 6 months, and intermediate office visits or

 exams.

          11.    Ms. Johnson provided all of this paperwork to RCC.

          12.    Ms. Johnson’s “serious medical condition” affected her ability to walk and/or to

 care for herself.

          13.    Ms. Johnson applied for FMLA leave on June 13, 2019, but her FMLA leave was

 denied – likely because she had not worked for RCC for one year.

          14.    Several days later her FMLA request, RCC nonetheless approved Ms. Johnson’s

 request for FMLA leave and applied her PTO towards her leave.

          15.    On June 19, 2019, Ms. Johnson’s surgeon extended her medical leave needs until

 August 19, 2019.

          16.    Ms. Johnson then spoke with Ms. Roura from RCC in order to set up a call for
                                                  2

                         7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:21-cv-20942-JLK Document 1 Entered on FLSD Docket 03/10/2021 Page 3 of 9




 August 13, 2019 to discuss her return to work, including her work hour, schedule, shift(s), and

 physical therapy needs. Ms. Roura responded that she would discuss the situation with Katherine

 Palacios and Ms. Martinez in order to move forward.

         17.     Three days later, on August 16, 2019, Ms. Roura from RCC called Ms. Johnson to

 advise that shat she should not return to work.

         18.     Ms. Johnson was otherwise qualified for the position of Senior Financial Analyst

 with RCC.

         19.     Ms. Johnson was otherwise qualified to work as a Senior Financial Analyst with

 RCC, as she could still perform the essential functions of her job – albeit with accommodating a

 modified work schedule.

         20.     Ms. Johnson also received no complaints, warnings, or disciplinary actions while

 working for RCC.

         21.     All conditions precedent have been performed by Ms. Johnson, occurred, or waived

 by RCC.

         22.     Ms. Johnson retained the undersigned counsel and agreed to pay her counsel a

 reasonable fee for all services rendered.

                             COUNT I –DISABILITY DISCRIMINATION
                              IN VIOLATION OF TITLE I OF THE ADA

         Plaintiff, Ann Johnson, reincorporates and re-alleges all preceding paragraphs as though

 set forth fully herein and further alleges as follows:

         23.     The Americans with Disabilities Act of 1990, see 42.U.S.C. §12101, et seq., as well as

 the 2009 amendments thereto (“ADA”), prohibit employers from discriminating against qualified

                                                    3

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:21-cv-20942-JLK Document 1 Entered on FLSD Docket 03/10/2021 Page 4 of 9




 individuals because of an actual or perceived disability “in regard to job application procedures,

 the hiring, advancement, or discharge of employees, employee compensation, job training, and

 other terms, conditions, and privileges of employment.” 42 U.S.C. §12112.

        24.     Title I of the ADA prohibits discrimination by an employer against “a qualified

 individual on the basis of disability.” 42 U.S.C. § 12112(a).

        25.     RCC was at all times material an “employer”, as the term is defined by the ADA.

        26.     The ADA defines “disability” as “(A) a physical or mental impairment that

 substantially limits one or more major life activities of [an] individual; ... or (C) being regarded as

 having such an impairment.” 42 U.S.C. § 12102(1).

        27.     Ms. Johnson was disabled as a result of her knee injury that impaired one or more

 major life activities, such as walking and caring for herself.

        28.     RCC also “regarded” Ms. Johnson as disabled as a result of her knee injury that

 impaired one or more major life activities, such as walking and caring for herself.

        29.     Ms. Johnson was, nonetheless, still qualified to perform the functions of a Senior

 Financial Analyst with RCC, albeit with reasonable accommodations.

        30.     RCC was a “covered entity” that discriminated against Ms. Johnson “on account

 of” her (perceived) disability and/or “on account of” her actual disability.

        31.     RCC never performed any study, analysis, or determined whether it could

 accommodate any perceived or actual disability of Ms. Johnson, nor whether it could

 accommodate Ms. Johnson in her request for a modified schedule to accommodate her medical

 and/or physical therapy needs.

        32.     The requested accommodation of time off from work and a modified schedule
                                                    4

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:21-cv-20942-JLK Document 1 Entered on FLSD Docket 03/10/2021 Page 5 of 9




 would not have caused an undue burden to RCC, since it had other employees who could handle

 Ms. Johnson’s assignments, and her time off requests were for a certain time and/or certain time

 period.

           33.   RCC did not accommodate Ms. Johnson and did not engage in an interactive

 process, but instead terminated her employment.

           34.   There were other Senior Financial Analysts who were similarly situated to Ms.

 Johnson employed by RCC who were not regarded as having a disability and/or who did not have

 a documented impairment and who were treated better than Ms. Johnson, whose schedules were

 accommodated, and who were not terminated from their employment.

           35.   RCC would not have terminated Ms. Johnson’s employment if she had not had a

 disability and requested accommodations. In other words, RCC terminated Ms. Johnson’s

 employment because of her disability and request for accommodation(s).

           36.   RCC’s acts of omission and/or of commission as stated above violated the ADA,

 which prohibits discrimination against persons who are disabled, who have a record of disability,

 or who are regarded as disabled.

           37.   As a direct and proximate result of RCC’s conduct as described above, Ms. Johnson

 incurred economic losses, including the loss of wages and benefits, seniority, pension, vacation and

 sick leave benefits.

           38.   RCC’s actions have caused and will continue to cause Ms. Johnson to suffer

 damages for emotional distress, mental anguish, loss of enjoyment of life, and other non-pecuniary

 losses, all in an amount to be established at trial.

           39.   RCC’s actions were undertaken intentionally, willfully, and maliciously with respect
                                                    5

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:21-cv-20942-JLK Document 1 Entered on FLSD Docket 03/10/2021 Page 6 of 9




 to, or with reckless disregard for, Ms. Johnson’s federally protected rights, and she is therefore

 entitled to punitive damages

        WHEREFORE Plaintiff, Ann Johnson, demand the entry of a judgment in her favor and

 against Defendant, Royal Caribbean Cruises LTD., after trial by jury, for compensatory damages,

 including for damages to her reputation, emotional distress damages, mental anguish, to be placed

 in the position she would be in, but for the unlawful discrimination, through either reinstatement

 or lost past and future wages and employment-related benefits, the grant of injunctive relief

 prohibiting the Royal Caribbean Cruises LTD., from discriminating against her, punitive

 damages, her attorneys’ fees, costs, and all interest allowed by law, and such other relief as the

 Court deems just and proper.

                    COUNT II –DISCRMINIATION IN VIOLATION OF FCRA

        Plaintiff, Ann Johnson, reincorporates and re-alleges paragraphs 1-22 as though set forth

 fully herein and further alleges as follows:

        40.     The Florida Civil Rights Act of 1992, Fla. Stat. §760.10, et seq., prohibits employers

 from discriminating against qualified individuals because of a disability or handicap “in the areas

 of education, employment, housing, or public accommodations”.

        41.     Ms. Johnson is a “person” as defined at Fla. Stat. §760.02(6).

        42.     RCC is an “employer” as defined at Fla. Stat. §760.02(7).

        43.     RCC “regarded” Ms. Johnson as disabled as a result of its considering her to have

 an impairment that limits one or more major life activities, such as walking and caring for herself.

        44.     Ms. Johnson was disabled as a result of her knee injury that impaired one or more

 major life activities, such as walking and caring for herself.
                                                    6

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:21-cv-20942-JLK Document 1 Entered on FLSD Docket 03/10/2021 Page 7 of 9




           45.   RCC also “regarded” Ms. Johnson as disabled as a result of her knee injury that

 impaired one or more major life activities, such as walking and caring for herself.

           46.   Ms. Johnson was, nonetheless, still qualified to perform the functions of a Senior

 Financial Analyst with RCC.

           47.   RCC was a “covered entity” that discriminated against Ms. Johnson “on account

 of” her (perceived) disability and/or “on account of” her actual disability.

           48.   RCC never performed any study, analysis, or determined whether it could

 accommodate any perceived or actual disability of Ms. Johnson, nor whether it could

 accommodate Ms. Johnson in her request for a modified schedule to accommodate her medical

 and/or physical therapy needs.

           49.   The requested accommodation of time off from work and a modified schedule

 would not have caused an undue burden to RCC, since it had other employees who could handle

 Ms. Johnson’s assignments, and her time off requests were for a certain time and/or certain time

 period.

           50.   RCC did not accommodate Ms. Johnson and did not engage in an interactive

 process, but instead terminated her employment.

           51.   There were other Senior Financial Analysts who were similarly situated to Ms.

 Johnson employed by RCC who were not regarded as having a disability and/or who did not have

 a documented impairment and who were treated better than Ms. Johnson, whose schedules were

 accommodated, and who were not terminated from their employment.

           52.   RCC would not have terminated Ms. Johnson’s employment if she had not had a

 disability and requested accommodations. In other words, RCC terminated Ms. Johnson’s
                                                  7

                         7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:21-cv-20942-JLK Document 1 Entered on FLSD Docket 03/10/2021 Page 8 of 9




 employment because of her disability and request for accommodation(s).

         53.     RCC’s acts of omission and/or of commission as stated above violated the ADA,

 which prohibits discrimination against persons who are disabled, who have a record of disability,

 or who are regarded as disabled.

         54.     As a direct and proximate result of RCC’s conduct as described above, Ms. Johnson

 incurred economic losses, including the loss of wages and benefits, seniority, pension, vacation and

 sick leave benefits. In addition, her reputation was harmed and he suffered mental anguish as a

 direct and proximate result of RCC’s conduct.

         55.     RCC’s actions have caused and will continue to cause Ms. Johnson to suffer

 damages for emotional distress, mental anguish, loss of enjoyment of life, and other non-pecuniary

 losses, all in an amount to be established at trial.

         56.     RCC’s actions were undertaken intentionally, willfully, and maliciously with respect

 to, or with reckless disregard for, Ms. Johnson’s federally protected rights, and she is therefore

 entitled to punitive damages

         WHEREFORE Plaintiff, Lindsay Lawson, demand the entry of a judgment in her favor

 and against Defendant, Royal Caribbean Cruises LTD., after trial by jury, for compensatory

 damages, including for damages to her reputation, emotional distress damages, mental anguish, to

 be placed in the position she would be in, but for the unlawful discrimination, through either

 reinstatement or lost past and future wages and employment-related benefits, the grant of

 injunctive relief prohibiting the Royal Caribbean Cruises LTD., from discriminating against her,

 punitive damages, her attorneys’ fees, costs, and all interest allowed by law, and such other relief

 as the Court deems just and proper.
                                                    8

                          7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:21-cv-20942-JLK Document 1 Entered on FLSD Docket 03/10/2021 Page 9 of 9




                                 DEMAND FOR JURY TRIAL
       Plaintiff, Ann Johnson, demands a trial by jury of all issues so triable.

       Respectfully submitted this 10th day of March 2021.

                                              s/Brian H. Pollock, Esq.
                                              Brian H. Pollock, Esq.
                                              Fla. Bar No. 174742
                                              brian@fairlawattorney.com
                                              FAIRLAW FIRM
                                              7300 N. Kendall Drive
                                              Suite 450
                                              Miami, FL 33156
                                              Tel: 305.230.4884
                                              Counsel for Plaintiff




                                                  9

                       7300 N. Kendall Drive, Suite 450, Miami, FL 33156
                              TEL 305.230.4884 FAX 305.230.4844
                                    www.fairlawattorney.com
